—Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 2, 1997, convicting him of burglary in the second degree and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*583Contrary to the defendant’s contention, his status as a passenger in his codefendant’s car did not give him standing to challenge the stop or search of the car or contest the seizure of property found therein (see, People v Tejada, 81 NY2d 861; People v Ponder, 54 NY2d 160; People v Andrews, 216 AD2d 571; People v Finley, 145 AD2d 434). The statements of his co-defendant implicating him in the theft of the property found in the car gave the police probable cause to arrest him (see, People v Catanzaro, 236 AD2d- 418). The search of the defendant’s person thereafter was incident to a lawful arrest.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, without merit, or relate to claims which constitute harmless error. Ritter, J. P., Altman, Goldstein and Mc-Ginity, JJ., concur.